DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgement is made of amendment filed on September 24, 2021, in which claims 1, 3, 4, 9, 14, 15, 18 and 19 are amended, and claims 1-20 are still pending.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
4.	With regards to arguments for independent claims 1, 14 and 18, applicants argue that Schoenberg (US 2017/0270711 A1) and Wang et al. (US 2019/0043259 A1) fail to teach the portion of the physical space excludes a lower portion of the physical space that is between a floor of the physical space and a first predetermined threshold distance above the floor.  The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 14 and 18, since in Banach (US 2008/0197702 A1) teaches (“if applications are to be "hung" from an overhead structure, and extend below a threshold distance above floor level, such applications must be supported in a "breakaway" structure.” [0020]) Banach teaches the applications not supported in “breakaway” structure, "hung" from an overhead structure, and extend 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 6, 7, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoenberg (US 2017/0270711 A1) in view of Wang et al. (US 2019/0043259 A1) and Banach (US 2008/0197702 A1).
8.	With reference to claim 1, Schoenberg teaches A method comprising, by a computing system (“the methods and processes described herein may be tied to a computing system of one or more computing devices.” [0056]) Schoenberg also teaches dividing at least a portion of a physical space into a plurality of three-dimensional (3D) regions, (“the method includes, for a selected image frame, storing the value of  each of the 3D regions is associated with an area of a plurality of areas in a plane; (“Referring still to FIG. 1, example regions in space are shown at points A.sub.1, A.sub.2, B, C, D, and E. For example, points A.sub.1 and A.sub.2 correspond to two adjacent three-dimensional regions in the physical space 100, each of which are along path 104. Point B corresponds to a region in the physical space that is currently occupied by a piece of furniture (e.g., a chair). Point C corresponds to a region in the physical space that is along path 106. Point D corresponds to a region in the physical space that is empty. While Points A.sub.1 through D are all shown as having a bottom surface coplanar with a floor of physical space 100, Point E illustrates an empty region of the physical space above the floor. Each region of the physical space, from floor to ceiling and wall to wall, may be imaged and tracked to determine associated occupancy transitions. In other words, the system in some examples may be implemented to track occupancy and occupancy transitions for the entire three-dimensional volume of the depicted room.” [0022]) 

    PNG
    media_image1.png
    635
    440
    media_image1.png
    Greyscale

Schoenberg teaches determining, based on the locations, an occupancy state of each of the plurality of 3D regions; (“The stared occupancy status may be tagged with an identifier or otherwise linked to the associated region in physical space. In additional or alternative examples, one or more of the above-described storage device(s) may determine or receive an indication of an occupancy change for the regions of the physical space and store such indication. For example, the occupancy status for a given region of physical space (e.g., based on a depth image being processed) may be compared to a previously-stored occupancy status of that region of the physical space in order to determine if the occupancy status has changed (e.g., from occupied to non-occupied/empty or from non-occupied/empty to occupied).” [0020] “the HMD 600 may be utilized as a mobile depth imaging device to monitor an environment of a user. For example, data from the outward facing image sensors 610A, 610B may be used to detect occupancy transitions for regions of the physical space in determining, based on the occupancy states of the plurality of 3D regions, that one or more of the plurality of areas have respective airspaces that are likely unoccupied by objects. (“the method includes displaying the virtual object in an initial location, the initial location selected based on the counts/scores for each of the plurality of regions in the physical space. For example, the initial location may be selected to be a location of the physical space that is currently unoccupied and is a part of a path of movement.” [0034] “locations of zero occupancy transitions having no objects located therein may be marked as unoccupied to indicate free space. In some examples, sensor data (e.g., from a noisy sensor) may indicate a relatively high occupancy transition count near edges of objects (e.g., in regions where objects meet free space).” [0011])
Schoenberg does not explicitly teach surrounding a user; generating estimated locations of features of objects in the portion of the physical space; wherein the portion of the physical space excludes a lower portion of the physical space that is between a floor of the physical space and a first predetermined threshold distance above the floor.  These are what Wang teaches. Wang teaches surrounding a user; (“the depth sensor 118 of the electronic device 100 periodically generating estimated locations of features of objects in the portion of the physical space; (“as described above relative to FIGS. 5-6, the outer boundary data is provided as a set of initial boundary points via depth sensing performed by the electronic device 100 to estimate the locations of the floor, the ceiling, overhanging structures, and objects within the local environment. The outer boundary data is provided via automatic estimation of bounded areas using depth information from the imaging cameras 114, 116 and depth sensor 118. In such embodiments, the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points.” [0050])

    PNG
    media_image2.png
    655
    472
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into 
The combination of Schoenberg and Wang does not explicitly teach the portion of the physical space excludes a lower portion of the physical space that is between a floor of the physical space and a first predetermined threshold distance above the floor.   This is what Banach teaches (“if applications are to be "hung" from an overhead structure, and extend below a threshold distance above floor level, such applications must be supported in a "breakaway" structure.” [0020]) Banach teaches the applications not supported in “breakaway” structure, "hung" from an overhead structure, and extend below a threshold distance above floor level portion excludes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banach into the combination of Schoenberg and Wang, in order to reduce energy consumption through component reusability and energy savings.
9.	With reference to claim 3, the combination of Schoenberg and Wang does not explicitly teach the portion of the physical space further excludes an upper portion of the physical space that is between a ceiling of the physical space and a second predetermined threshold distance below the ceiling.   This is what Banach teaches (“if applications are to be "hung" from an overhead structure, and extend below a threshold distance above floor level, such applications must be supported in a "breakaway" structure.” [0020]) Banach teaches the applications not supported in “breakaway” structure, "hung" from an overhead structure, and extend below a threshold distance above floor level portion excludes which is between the ceiling and 
10.	With reference to claim 6, Schoenberg teaches each of the plurality of 3D regions is within the airspace of the area associated with that 3D region. (“the method includes, for a selected image frame, storing the value of each three-dimensional region in the physical space as being occupied or not occupied (e.g., empty/free space). For example, the physical space may be divided into regions based on the resolution of the image/imaging device, such that each region occupies a size corresponding to the smallest three-dimensional data point able to be analyzed for the image.” [0028] “a large path or a path surrounded by a large amount of free space may be selected for a relatively large virtual object in order to avoid collisions between the virtual object and physical objects in the physical space. Likewise, the locations of other virtual objects in the augmented reality may be a factor in the selection of an initial location (e.g., a virtual object may be located in a path that is unoccupied by other virtual objects or occupied only by virtual objects moving in a same direction in order to avoid collisions). In this way, features of the virtual object may be mapped to corresponding features of the available paths of movement through the physical space (e.g., a large virtual object may be mapped to a large path, etc.).” [0036]) Schoenberg teaches the 3D region in the physical space has large amount of free space for occupied to avoid collisions.
the occupancy state of each of the plurality of 3D regions depends on a number of the estimated locations that are located within that 3D region. This is what Wang teaches (“The polygon of open space defined by the generated set of initial boundary points represents a bounded area free of physical obstructions, as determined by the electronic device 100 based on depth information to estimate the location of obstruction-free areas within which the user 110 may move without colliding into objects.” [0043] “the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume. In one embodiment, as described above relative to FIGS. 5-6, the outer boundary data is provided as a set of initial boundary points via depth sensing performed by the electronic device 100 to estimate the locations of the floor, the ceiling, overhanging structures, and objects within the local environment. The outer boundary data is provided via automatic estimation of bounded areas using depth information from the imaging cameras 114, 116 and depth sensor 118. In such embodiments, the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling.” [0050]) Wang teaches estimate the locations of obstruction-free areas and objects occupancy state. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into Schoenberg, in order to move without colliding into objects.
the occupancy state of each of the plurality of 3D regions indicates that the 3D region is (1) likely occupied by at least one object or (2) likely unoccupied by at least one object. (“the method includes, for a selected image frame, storing the value of each three-dimensional region in the physical space as being occupied or not occupied (e.g., empty/free space).” [0028] “a human subject may have moved into the location indicated by point D briefly to view a side of computing device 120, and then left the region. Point E is shown to have zero occupancy transitions, as no objects may have moved into/out of the region during the monitoring of the physical space.” [0024])
13.	With reference to claim 11, Schoenberg teaches determining that another one or more of the plurality of areas have respective second airspaces that are likely occupied by objects based on a determination that the second airspaces each contains at least one 3D region whose occupancy state indicates that the 3D region is likely occupied by at least one object. (“the method includes, for a selected image frame, storing the value of each three-dimensional region in the physical space as being occupied or not occupied (e.g., empty/free space).” [0028] “Example occupancy transitions for the illustrated example points in the physical space 100 are shown in graph 200 of FIG. 2. As shown, points A.sub.1 and A.sub.2 (illustrated with example Cartesian coordinates to show that the points are adjacent along the floor of the physical space) have the same number of occupancy transitions. The relatively high number of occupancy transitions may indicate a relatively high-traffic area in those regions of the physical space (e.g., as illustrated by the relatively thick path 104 of FIG. 1). In contrast, point B is shown to have a relatively low occupancy transition (e.g., 1). 

    PNG
    media_image1.png
    635
    440
    media_image1.png
    Greyscale

14.	With reference to claim 12, Schoenberg teaches determining that the one or more of the plurality of areas have respective airspaces that are likely unoccupied by objects further comprises: determining that the airspace associated with each of the one or more of the plurality of areas does not contain any 3D region whose occupancy state indicates that the 3D region is likely occupied by at least one object; and determining that the airspace associated with each of the one or more of the plurality of areas contains a threshold number of 3D regions whose respective occupancy states indicates that the corresponding 3D region is likely unoccupied by at least one object. (“the method includes, for a selected image frame, storing the value of each three-dimensional region in the physical space as being 
15.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale. Schoenberg additionally teaches One or more computer-readable non-transitory storage media embodying software that is operable when executed (“The logic machine may include one or more processors configured to execute software instructions. … Storage machine 704 includes one or more physical devices configured to hold instructions executable by the logic machine to implement the 
16.	Claim 15 is similar in scope to claim 3, and thus is rejected under similar rationale.
17.	Claim 17 is similar in scope to claim 7, and thus is rejected under similar rationale.
18.	Claim 18 is similar in scope to claim 1, and thus is rejected under similar rationale. Schoenberg additionally teaches A system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors (“The logic machine may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic machine may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. … Storage machine 704 includes one or more physical devices configured to hold instructions executable by the logic machine to implement the methods and processes described herein. When 
19.	Claim 19 is similar in scope to claim 3, and thus is rejected under similar rationale.
20.	Claims 2, 4, 5, 13, 16  and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Schoenberg (US 2017/0270711 A1), Wang et al. (US 2019/0043259 A1) and Banach (US 2008/0197702 A1), as applied to claims 1, 3, 14 and 18 above, and further in view of Bond et al. (US 10,535,199 B1).
21.	With reference to claim 2, Schoenberg teaches the computing system is associated with a head-mounted device that, when worn by the user, (“The physical space 100 may additionally or alternatively be imaged using a mobile imaging device, such as an outward-facing RGB and/or depth camera on a head-mounted display (HMD) device 118 (e.g., worn by human subject 102).” [0016])
The combination of Schoenberg, Wang and Banach does not explicitly teach a head-mounted device that, when worn by the user, blocks a view of the user of the physical space; and wherein the determined one or more of the plurality of areas are configured to be used by an application to help the user move within the portion of the physical space. This is what Bond teaches (“FIGS. 7A and 7B depict a virtual environment 700 to the user (e.g., via electronic display 125), thus obscuring at least a portion of the user's view of real-world environment 400. In this example, the user has approached and/or encroached a safety boundary 710 (as shown in FIG. 7B). In response, HMD system 100 may notify the user that physical contact with a feature (e.g., shelves 406D) may be imminent. In some embodiments, to notify the user, HMD system 100 may display a rendering of a nearby portion of the feature (e.g., using image capture subsystem 130 and electronic display 125), possibly within a window 704 in conjunction with virtual environment 700 (e.g., as depicted in FIG. 7A), thus possibly alerting the user of the user's position within real-world environment 400. Additionally, because the user controls the position and orientation of HMD device 200 by moving about within real-world environment 400 and by "looking" in a particular direction, the user can control what portion of virtual environment 700 may be displayed in HMD device 200.” col. 15, line 64 – col. 16, line 15).

    PNG
    media_image3.png
    646
    527
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    525
    533
    media_image4.png
    Greyscale


22.	With reference to claim 4, the combination of Schoenberg and Wang does not explicitly teach the airspace associated with each of the one or more areas is between an upper height threshold defined by the second predetermined threshold distance below the ceiling and a lower height threshold defined by the first predetermined threshold distance above the floor. This is what Banach teaches.  Banach teaches between an upper height threshold defined by the second predetermined threshold distance below the ceiling and a lower height threshold defined by the first predetermined threshold distance above the floor. (“if applications are to be "hung" from an overhead structure, and extend below a threshold distance above floor level, such applications must be supported in a "breakaway" structure.” [0020]) Banach teaches the applications not supported in “breakaway” structure, "hung" from an overhead structure, and extend below a threshold distance above floor level portion excludes which is below the ceiling and above the floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banach into the combination of Schoenberg and Wang, in order to reduce energy consumption through component reusability and energy savings.
The combination of Schoenberg, Wang and Banach does not explicitly teach the airspace associated with each of the one or more areas. This is what Bond teaches 
23.	With reference to claim 5, the combination of Schoenberg, Wang and Banach does not explicitly teach the airspace associated with each of the one or more areas is defined by a vertical boundary that extends upwards or downwards from the area. This is what Bond teaches (“a processing system that (a) determines a dominant plane within the real-world environment, (b) defines a three-dimensional grid that is aligned with the dominant plane, (c) identifies, based on the plurality of locations relative to the dominant plane, a set of grid coordinates within the three-dimensional grid that are indicative of the physical surfaces, (d) determines, based on the set of grid coordinates, a safety boundary associated with the physical surfaces, and (e) presents, to the user based on the safety boundary, an indication of the user's proximity to the physical surfaces.” col. 3, lines 23-33 “HMD system 100, based on data received from depth-sensing subsystem 120, IMU 140, and/or other components), may determine a dominant plane within, or associated with, real-world environment 400, relative to which the three-dimensional grid may be aligned. In some embodiments discussed in greater detail below, the dominant plane may be a horizontal plane that may divide real-world environment 400 into an upper region and a lower region. Further, in various examples, the dominant plane may be a horizontal plane that may coincide at least somewhat with HMD device 200 as the user is standing in real-world environment 400. In other embodiments, the dominant plane may be a horizontal plane that may be slightly higher than HMD device 200 (e.g., higher than a height of the user), or out of reach of the user, as the user is standing in real-world environment 400. In other examples, the dominant 
24.	With reference to claim 13, the combination of Schoenberg, Wang and Banach does not explicitly teach providing the one or more of the plurality of areas to a virtual-reality application configured to use the one or more of the plurality of areas to generate a visual indication for guiding movements of the user. This is what Bond teaches (“FIGS. 7A and 7B depict a virtual environment 700 to the user (e.g., via electronic display 125), thus obscuring at least a portion of the user's view of real-world environment 400. In this example, the user has approached and/or encroached a safety boundary 710 (as shown in FIG. 7B). In response, HMD system 100 may notify the user that physical contact with a feature (e.g., shelves 406D) may be imminent. In some embodiments, to notify the user, HMD system 100 may display a rendering of a nearby portion of the feature (e.g., using image capture subsystem 130 and electronic display 125), possibly within a window 704 in conjunction with virtual environment 700 (e.g., as depicted in FIG. 7A), thus possibly alerting the user of the user's position within real-world environment 400. Additionally, because the user controls the position and orientation of HMD device 200 by moving about within real-world environment 400 and by "looking" in a particular direction, the user can control 

    PNG
    media_image3.png
    646
    527
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    525
    533
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bond into the combination of Schoenberg, Wang and Banach, in order to avoid making unwanted contact with the obstacle.
25.	Claims 16 and 20 are similar in scope to claim 5, and they are rejected under similar rationale.
26.	Claims 8  and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable by Schoenberg (US 2017/0270711 A1), Wang et al. (US 2019/0043259 A1) and Banach (US 2008/0197702 A1), as applied to claims 1 and 7 above, and further in view of Silva et al. (US 2019/0384302 A1).
27.	With reference to claim 8, the combination of Schoenberg, Wang and Banach does not explicitly teach determining the occupancy state of each of the plurality of 3D regions comprises: casting rays towards the estimated locations; wherein the occupancy state of each of the plurality of 3D regions depends on a number of the rays that intersect that 3D region. This is what Silva teaches (“the process can include determining an occupancy of one or more occlusion fields based at least in part on ray casting LIDAR data. In a detail 214 of the environment, an occlusion field 216 is illustrated with LIDAR rays traversing the occlusion field 216. As indicated in the detail 214, LIDAR rays 218 and 220 are illustrated traversing the occlusion field 216. As illustrated further in the example 204, the LIDAR ray 218 can represent a LIDAR ray without a return, meaning the LIDAR ray 218 was emitted by a LIDAR sensor and expected to traverse through the occlusion field 216, but the vehicle 102 did not receive a return of the LIDAR ray 218. Such a lack of a return may be indeterminate of an occupancy state, as the LIDAR ray 218 may not have hit a surface to return, or may have reflected off of a reflective surface in a direction away from the LIDAR sensor. Further, the LIDAR ray 220 represents a LIDAR ray with a return, meaning the LIDAR ray 220 was emitted by a LIDAR sensor and was received by the vehicle 102 at a subsequent time (e.g., by virtue of reflecting off of an object in the environment). In some instances, the LIDAR rays 208 may indicate that an occlusion field (e.g., the occlusion field 216) is occupied by an object, in which case the operation 212 can include determining that the occlusion field 216 is occupied. In at least some examples, an occupancy may be determined based on a number of LIDAR returns in a vertical column above a particular occlusion field 216 (e.g., as illustrated in a detail 226). As a non-limiting example, LIDAR returns may indicate that a region is occupied or that a LIDAR ray traversed through a region before being received as a reflection by a LIDAR sensor (e.g., the return may indicate that the region is unoccupied).” [0036-0037]) 
28.	With reference to claim 9, the combination of Schoenberg, Wang and Banach does not explicitly teach a ray intersects a 3D region if (1) the ray passes through the 3D region and (2) one of the estimated location towards which the ray is cast is located outside of the 3D region. This is what Silva teaches (“the process can include determining an occupancy of one or more occlusion fields based at least in part on ray casting LIDAR data. In a detail 214 of the environment, an occlusion field 216 is illustrated with LIDAR rays traversing the occlusion field 216. As indicated in the detail 214, LIDAR rays 218 and 220 are illustrated traversing the occlusion field 216” [0036] “The occlusion region component 434 can include functionality to determine a portion of an occlusion grid that is occluded (e.g., similar to the occluded region 126 of FIG. 1) and to determine a portion of the occlusion grid that is un-occluded (e.g., similar to the un-occluded region 124 of FIG. 1). For example, the occlusion region component 434 can receive LIDAR data, image data, RADAR data, and the like to determine whether a region is "visible" to one or more sensors of the vehicle 402. In some instances, the occlusion region component 434 can include functionality to project sensor data into map data to determine regions of the map where no data is located. In some instances, the map data can be used to determine that there are regions "outside" the observable regions to determine regions that are occluded regions” [0066]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619